The Honorable Bobby Newman State Representative P.O. Box 52 Smackover, Arkansas 71762-0052
Dear Representative Newman:
This is in response to your request for an opinion on the following question:
  When a vacancy occurs on a county quorum court and that vacancy is filled by appointment, may the person appointed to fill the vacancy run to succeed himself?
It is my opinion that the answer to your question is generally "no."1
Amendment 29 to the Arkansas Constitution, which provides for the filling of vacancies in certain offices by gubernatorial appointment, states that "[n]o person appointed under Section 1 shall be eligible for appointment or election to succeed himself." Amendment 29, sec. 2 (second sentence). I assume that the Governor appointed the quorum court member under Amendment 29, section 1, which provides for the Governor to fill vacancies in all elective state, district, circuit, county and township offices (with exceptions not relevant here). The position of quorum court member was a "township office" under prior law, but appears to now be a "district" office. Amendment 55, which reconstituted county government, requires the county board of election commissioners, after each decennial census, to divide the county into "convenient and single member districts" for purposes of electing quorum court members. In my opinion, therefore, such offices are now "district" offices rather than "township" offices, but are nonetheless still governed by the provisions of Amendment 29. See generally Glover v. Henry, 231 Ark. 111, 328 S.W.2d 382
(1959) (stating, in construing the word "district," in Amendment 29, that section 1 thereof was intended to encompass those public officers who are mentioned elsewhere in the constitution and who exercise in some measure the state's governmental powers). Section 2 of Amendment 29, as noted above, prohibits persons appointed under section 1 from being eligible to succeed themselves.
It is therefore my opinion that the answer to your question is generally "no." See however, n. 1 supra.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
1 There may be certain exceptions. For example, this office has previously opined that a quorum court member appointed by the Governor to fill a vacancy might lawfully "succeed himself" if the boundaries of the district have changed through redistricting sufficiently to render the district a "new" district. The quorum court member in such instance would not be succeeding himself or anyone else. Op. Att'y Gen. 91-379.